﻿On behalf of the United Arab Emirates it gives me great pleasure to extend to Ambassador Caputo ray heartfelt congratulations on his election as President of the United Nations General Assembly at its forty-third regular session. His election reflects the appreciation of the international community for the leading role played by Argentina at the regional level in Latin America and at the international level, especially at the United Nations. It also reflects the confidence the international community places in hire and in his ability to guide the proceedings of this important session with wisdom and confidence.
It also gives me great pleasure to convey my sincere thanks to his predecessor, Mr. Peter Florin, for presiding so ably and judiciously over the previous session, its resumed sessions, and the special session.
I would like, on this occasion, to reaffirm the confidence of my country in the Secretary-General of the United Nations, Mr. Javier Perez dé Cuellar, for his continued efforts to enable the Organization to cope with the problems it faces. I would also like to congratulate him on his efforts to enhance the role of the Organization, and to settle international and regional disputes peacefully and through negotiations. Most of his endeavours have been successful this year.
The forty-third session of the United Nations General Assembly is meeting in unique international circumstances in the wake of a number of international political developments, including the peaceful settlement of numerous regional disputes. Foremost among these developments was the summit meeting between the leaders of the two super-Powers last May. This meeting led to a great accomplishment with regard to disarmament, namely the ratification of the Treaty which calls for the elimination of shorter and intermediate-range nuclear missiles. The meeting also led to political achievements that will have positive far-reaching consequences, since the two super-Powers expressed their determination to reduce the tension existing between them by replacing lack of trust by open dialogue. In that summit meeting the two super-Powers created an atmosphere of detente, even agreement on the settlement of certain regional conflicts.
This session is also unique in another respect; the fact that it is being held against the background of the United Nations success in settling a number of difficult regional problems. Through its various median isms, the United Nations has been instrumental in settling the problem of Afghanistan, and in stopping the war between Iran and Iraq. In addition, the Secretary-General has taken an initiative for the settlement of the Cyprus problem, and for the opening of a dialogue between the parties in the Namibian question in order to implement Security Council resolution 433 (1978).
These achievements represent an important turning-point, signalling the opening of a new phase in international politics. We in the United Arab Emirates welcome these accomplishments and hops, or rather urge, that they be utilized for promoting peaceful coexistence and co-operation among nations in order that we may reach a new and more advanced stage of international relations. This stage should be based on respect for, and equality among, all nations, as well as on the right of all peoples to secure their freedom and independence. To reach this advanced stage, the following conditions must be met.
First, the two super-Powers should not only sustain the new favourable political atmosphere existing between them, but they should also work diligently to promote it on the level of their bilateral relations, as well as on the level of their respective military blocs. 
Secondly, the success of the United Nations in solving certain regional problems must be a lesson to all of us. We must renew our confidence in the Organization and its effectiveness. We must enhance its role through the commitment of all States, especially the great Powers, to the Charter of the United Nations, and to its purposes and principles. We must also benefit from the organs of the United Nations in all fields, particularly the Security Council, which should be used as a forum for the conduct of negotiations with respect to urgent international problems, and which should be utilized for the adoption of preventive and other measures.
The United Nations has become the basis for the international order of the future, and the instrument through which collective efforts can be undertaken to solve international conflicts and controversies, and to reduce the possibility of escalating regional conflicts into nuclear confrontations among the big Powers. The United Nations has also had many accomplishments in economic, social, human, legal, and other fields. In the light of all this, it is incumbent upon all of us to maintain these achievements, and to expand upon them by enhancing the role of the United Nations.
Thirdly, we must utilize the existing favourable conditions by reinforcing the prevailing trend towards solving regional conflicts through the mechanism of the United Nations. We must above all expand the scope of this trend to cover other regional and human problems, most notably the Palestine question and the problem of racial discrimination in South Africa.	.	.
My country welcomed the recent decision of the Islamic Republic of Iran to accept, as Iraq has done, Security Council resolution 598 (1987) as a basis for ending the war between the two Islamic countries. We also welcomed the decision of the two belligerents to cease fighting and to enter into direct negotiations in order to resolve all their outstanding problems. In this context, we express our appreciation for the role played by the United Nations Secretary-General in achieving the cease-fire and in bringing the two parties to the negotiating table. We also thank him for his continuous efforts to narrow the gap between the two parties.
We, in the United Arab Emirates, consider the cease-fire agreement, and the subsequent direct dialogue, to be a major turning-point in the process of restructuring the future relations between the two countries. We hope that the recent developments will lead to an agreement on just and equitable peace principles that will leave no room and no pretext for resorting to arms once again in the future.
As a Gulf country, we look forward to the restoration of peace and security in our region, a peace that is just and acceptable, and that is based on good-neighbourly relations among all Gulf countries, big and small, and on non-interference in internal affairs. We are following the negotiations very carefully, and we are certain that the two countries have a vested interest in the restoration of peace. We believe that good intentions will inevitably lead to this end. We shall do our best to make this happen. Despite international detente and the movement towards the settlement of a number of regional conflicts, the Middle East problem - with its core issue, the Palestine question - is still unresolved. It is still a source of tension and deep anxiety, and peace is not at hand. The Palestinian people are still suffering from oppression, imprisonment and torture under the brutal fist of Israeli occupation. Even though Israel 's aims in rejecting peace and insisting upon occupation are clear to everyone, it is difficult for us to understand the attempts of certain big countries to isolate the Palestine question from the trend of international peace. It is to be noted that Israel persists in creating obstacles, which the United States endorses  in order to obstruct the convening of an international peace conference. The convening of this conference has won the universal support of the international community.
The crux of the problem is the fact that one of the two super-Powers fully endorses the aggressive policy of Israel and refuses to recognize the existence of the Palestinian people, who are oppressed and deprived of their basic rights. Indeed, this super-Power works jointly with Israel in a futile attempt to stamp out the Palestinian identity, hoping to remove the Palestinian people from the pages of history. But through its valiant uprising, which Israel has tried to crush with all its instruments of oppression, the Palestinian people has clearly demonstrated its full awareness o£ its national rights, and its determination to secure those tights.
For seven decades the Palestinian people has been tenaciously struggling for freedom, independence, and the ending of occupation. We are confident, therefore, that this long struggle will lead to freedom and the establishment of an independent Palestinian State. The present trend at the United Nations to use its mechanisms for resolving certain regional conflicts and problems affirms the validity of the view that the only mechanism for achieving a just and permanent peace in the Middle East is the holding of an international peace conference. This conference is to be held in accordance with General Assembly resolution 38/58 C, under the auspices of the United Nations, and with the participation on an equal footing of all the concerned parties, including the Palestinian people as represented by the Palestine Liberation Organization (PLO), its sole, legitimate representative.
Lebanon is still a source of danger and deep concern for all of us. This fraternal country will not return to normalcy unless Israel withdraws from Lebanese territory, ceases to meddle in its internal affairs, and stops its aggression against Lebanese towns and villages. We urge our brothers in Lebanon to put aside their differences and resolve their disputes through open dialogue, in order for Lebanon to regain its vanguard position in the fields of culture and progress.
My country has followed with interest the process of negotiations and what has been reached so far with respect to the question of Namibia and putting an end to South Africa's continued aggression against Angola. We hope that the Pretoria regime will not renege on its commitment to implement Security Council resolution 435 (1978), which constitutes a comprehensive blueprint for the independence of Namibia. In this connection, we wish to reaffirm our support for the struggle of the Namibian people, under the leadership of the South West Africa People's Organization (SWAPO). Despite the progress achieved with respect to the question of Namibia, the policy of apartheid, adopted by the white minority regime in South Africa, has been made more evil in its practices, thus causing more death and destruction. We strongly condemn the Institutional regime of this policy, which 
denies the basic rights of the overwhelming black majority. This violates the principles of the Charter and the Universal Declaration of Human Rights and contradicts the tenets of justice and human progress. My country also strongly condemns the continuous acts of aggression, terrorism and destabilisation perpetrated by the Pretoria regime against the African front-line States.
My country is a firm believer in the Charter. We therefore support its organs and call for the use of the mechanisms provided by those organs. We also wish to emphasize the need to abide by the principles of non-interference in the internal affairs of other States non-recourse to the threat or use of force and the peaceful settlement of disputes.
Guided by this belief, the United Arab Emirates welcomed the conclusion of the Geneva Accords last April for the settlement of the question of Afghanistan. The mechanisms provided by the Secretary-General played an important role in the conclusion of these Accords and in the involvement of the two super-Powers in guaranteeing their implementation, including non-interference in the internal affairs of Afghanistan and full respect for its independence and sovereignty.
We also welcome the recent dialogue among the parties to the Kampuchean problem and the constructive role played by the Governments of the Association of South-East Asian Nations (ASEAN) in this regard.
We also welcome the ongoing dialogue to solve the problems and conflicts confronting the countries of Central America. In this regard, we support the initiatives of the Contadora Group and the Support Group.
Concerning Korea, we urge the North and South to settle their differences through free dialogue unhampered by pressure and pre-conditions  This should defuse the crisis and bring about the unity the Koreans so earnestly seek. We welcome the readiness of the Secretary-General to help the two Governments. With respect to Cyprus, we commend the Secretary-General for his latest initiative, which has had s more favourable response from the parties to the conflict. We also welcome the decision of the leaders of the Turkish and Greek Cypriot communities to co-operate with the Secretary-General, as well as their desire to meet without any pre-conditions and their setting of 1 June 1989 as the date for reaching a negotiated settlement for the Cyprus problem in all its aspects. We hope that the settlement will be just, comprehensive and durable. We also hope that within its framework, security and coexistence will be ensured for the two communities and that the settlement itself will guarantee the sovereignty, territorial integrity, and non-alignment of Cyprus.
The third special session of the General Assembly devoted to disarmament was held this year in a favourable international atmosphere of détente. The successful results of the bilateral negotiations on disarmament conducted between the two super-Powers encouraged many participants in the special session to believe that those achievements could be transformed into new incentives for multilateral negotiations. Like many others, we nurtured the ambition that through consensus we would be able to agree on a final document that reflected the new developments in the field of disarmament. 3ut our ambition exceeded the prevailing realities owing to the lack of sufficient political will on the part of certain countries for arriving at a fruitful and successful conclusion to that session. 
As the Secretary-General has stated in his report on the work of the Organization, "Disarmament and the regulation of armaments ... will remain a decisive test of the improvement of international relations and the strengthening of peace." (A/43/1, p. 13) In this regard my country reaffirms its support for the creation of nuclear-weapon-free zones, especially in the Middle East. We also reiterate our support for and commitment to the United Nations resolution declaring the Indian Ocean a zone of peace, and look forward to the elimination of all obstacles that have so far prevented the convening of the Conference on the Indian Ocean.
The improvements in international relations witnessed on the political level have not been reflected to the desired degree in the state of the international economy. Serious economic structural imbalances still persist. As a result, the prices of raw materials have become unstable and have even declined. Moreover, the policies of protectionism, the discriminatory practices and the restrictions imposed on the exports of developing countries have a detrimental effect on the process of development. They also cause an escalation in the crisis of foreign indebtedness faced by the developing countries.
We believe that it is impossible to enhance international detente without consolidating the economic foundations upon which it rests. This requires a stronger spirit of co-operation and the enhancement of die role of international economic agencies, it also requires the adoption by the advanced countries of more flexible policies and the introduction of structural reforms in the system of international economic relations. 
We emphasize the importance of strengthening the role of the United Nations and its specialized agencies, as they constitute the main forum for dialogue and negotiations with respect to international co-operation for development. We also stress the need to abide by the principle of multilateralism and to pursue an integrated approach to the various problems pertaining to finance, currency, indebtedness, commerce and the resources devoted to development. Similarly, we call on all States to adhere to the Charter of Economic Rights and Duties of States and to refrain from using commercial restrictions, blockades or sanctions as political tools for conducting economic relations in a manner that violates the Charter,
This session provides all Members of our international Organization with a valuable opportunity to review and re-evaluate both the great achievements attained through collective co-operation and the setbacks and obstacles resulting from selfish as aggressive policies. The United Nations offers an important frame of reference for such re-evaluation. The challenge before us today is whether or not we shall be able to utilize this session by drawing on our past experience, both positive and negative, for the purpose of reaching the right conclusions. The historical record proves that peace and security are synonymous with mutual trust and that they are the only means of elevating the human race to the desired level of economic growth, cultural advancement and social stability.
Modern history has taught us that the United Nations, through its organs and mechanisms, is able to lead human society to more understanding and co-operation. Can we vest our confidence in the United Nations? More important, can we trust each other in order that we nay build a world in which justice and mutual respect prevail and man nay enjoy freedom and stability? Future developments, in the shaping of which we all participate, will provide the answers to these questions. 
